DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2022 has been entered.
 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claims 1-7, 14-15 are cancelled.
Claims 8, 10, 16 are amended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUDOU et al (US Pub 2014/0049566) in view of Yamazaki et al (US Pub 2007/0109284) and Koh et al (US Pub 2020/0218204).

With respect to claim 8, SUDOU discloses a display device comprising: a plurality of pixels configured to display an image in a first image area and a second image area surrounded by the first image area in a first frame period, (see fig. 2; discloses image frame to be displayed with a first image area 110 and a second image area 120 surrounded by the first image area) wherein the first image area is shifted in a first direction (see fig. 1, 3; par 0033; discloses he display position of the round shape image 110 is moved in each frame (moved from the left end to the right end) and an internal area of the second image area is shifted in a direction different from the first direction in a second frame period after the first frame period, (see fig. 4; par 0037; discloses  the image processing apparatus 10 can change the star shape image 120 (in this example, can moves the star shape image 120 by several pixels), thereby suppressing the deterioration of an element that displays the star shape image 120, resulting in reduction of the burn-in of the display. Further, while the star shape image 120 is moved in the right direction in FIG. 4, the star shape image 120 may be moved in the left direction.) 
SUDOU discloses the movement of the first image region 110 and second image region is performed during different frame period (see fig. 1-5; par 0032; discloses  FIGS. 1 to 3 illustrate examples of an input image to be input to the image processing apparatus 10. In these examples, an input image F1(n-1) of an (n-1)th frame, an input image F1(n) of an n-th frame, and an input image F1(n+1) of an (n+1)th frame that configure the same scene are sequentially input to the image processing apparatus 10 (n is an integer));
SUDOU doesn’t expressly disclose wherein the internal area of the second image area is rotated clockwise and counterclockwise such that a rotation angle of the second image area is less than a predetermined value determined to be less than a rotation amount that is perceptible;
In the same field of endeavor, Yamazaki discloses a display device and method for suppressing an image burn-in phenomenon (see abstract); Yamazaki discloses an embodiment where the displayed image is rotated clockwise/counter-clockwise at a predetermined angle and a predetermined rotation amount (see fig. 12A, 12B; par 0199; discloses s shown in FIG. 12A, an icon itself may rotate. In FIG. 12A, an icon 1101 displayed on a plane surface rotates in a back-to-front direction. An icon 1102 displayed on the plane surface rotates around the axis of the plane surface; hence the angle of rotation corresponds to the axis of the plane that the image is rotated further it is implicit that a rotation angle and rotation amount would be associated when am image is rotated);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by SUDOU to rotate the second image area clockwise/counter-clockwise by a predetermined angle and predetermined amount as disclosed by Yamazaki in order to suppress an image burn-in phenomenon;
SUDOU as modified by Yamazaki doesn’t expressly disclose rotation angle is less than a predetermined value determined to be less than a rotation amount that is perceptible;
In the same field of endeavor, Koh discloses electronic devices with display burn-in mitigation (see par 0041; discloses to reduce the burn-in risk associated with indices 34, control circuitry 20 can be configured to dynamically adjust the locations of indices 34 during operation of device 10. for example, shift the radial position of indices 34 back and forth. This repeated radial inward and outward movement spreads out the pixel wear due to indices 34 over a wide range of pixels and helps reduce the risk that ghost images of indices 34 will burn in. The size and/or shape or other attributes of indices 34 may also be altered dynamically to reduce burn-in risk); Koh discloses mitigating burn-in risk by rotation angle is less than a predetermined value determined to be less than a rotation amount that is perceptible; (par 0050; discloses burn-in risk for elements that might be fixed in some watch face designs can be reduced by gradually shifting the positions of those elements back and forth over time. Consider, as an example, indices 34. Watch indices are typically displayed in fixed positions (radially and circumferentially) to serve as time reference points for hands 42. However, this reference functionality will not be significantly disturbed if the radial positions of indices 34 are slowly varied (e.g., at a rate that is imperceptible or barely perceptible to the naked eye) while maintaining fixed circumferential positions (e.g., fixed hour locations). As a result, the radial positions and/or other characteristics of indices 34 (e.g., style, diameter, color, etc.) can be varied to avoid situations in which indices 34 linger for more than a predetermined dwell time in a particular location);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by SUDOU as modified by Yamazaki to adjust the displayed image to rotate it by a predetermined angle and predetermined amount such that the rotation of image is imperceptible to the naked eye and preventing a pixel from displaying an image data for prolonged period of time by performing the function of pixel shifting as disclosed by Koh in order to reduce the burn-in affect without distracting the image being displayed.

With respect to claim 9, SUDOU as modified by Yamazaki and Koh further discloses wherein an edge of the second image area is shifted in the first direction, in the second frame period, and the internal area of the second image area is shifted in a direction different from the first direction, in the second frame period (SUDOU; see fig. 1, 3; discloses a first image portion is shifted left and right direction; see fig. 4; discloses the second image area is shifted in left and right direction; see par 0033, 0037).

With respect to claim 10, SUDOU discloses a method for driving a display device, the method comprising: displaying an image in a first image area and a second image area surrounded by the first image area in a first frame period; (see fig. 2; discloses image frame to be displayed with a first image area 110 and a second image area 120 surrounded by the first image area) and shifting the first image area in a first direction and shifting an internal area of the second image area in a direction different from the first direction in a second frame period after the first frame period, (see fig. 1, 3; par 0033; discloses he display position of the round shape image 110 is moved in each frame (moved from the left end to the right end) SUDOU discloses the movement of the first image region 110 and second image region is performed during different frame period (see fig. 1-5; par 0032; discloses  FIGS. 1 to 3 illustrate examples of an input image to be input to the image processing apparatus 10. In these examples, an input image F1(n-1) of an (n-1)th frame, an input image F1(n) of an n-th frame, and an input image F1(n+1) of an (n+1)th frame that configure the same scene are sequentially input to the image processing apparatus 10 (n is an integer));
SUDOU doesn’t expressly disclose wherein the internal area of the second image area is rotated clockwise and counterclockwise such that a rotation angle of the second image area is less than a predetermined value determined to be less than a rotation amount that is perceptible;
In the same field of endeavor, Yamazaki discloses a display device and method for suppressing an image burn-in phenomenon (see abstract); Yamazaki discloses an embodiment where the displayed image is rotated clockwise/counter-clockwise at a predetermined angle and a predetermined rotation amount (see fig. 12A, 12B; par 0199; discloses s shown in FIG. 12A, an icon itself may rotate. In FIG. 12A, an icon 1101 displayed on a plane surface rotates in a back-to-front direction. An icon 1102 displayed on the plane surface rotates around the axis of the plane surface; hence the angle of rotation corresponds to the axis of the plane that the image is rotated further it is implicit that a rotation angle and rotation amount would be associated when am image is rotated);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by SUDOU to rotate the second image area clockwise/counter-clockwise as disclosed by Yamazaki in order to suppress an image burn-in phenomenon;
SUDOU as modified by Yamazaki doesn’t expressly disclose rotation angle is less than a predetermined value determined to be less than a rotation amount that is perceptible;
In the same field of endeavor, Koh discloses electronic devices with display burn-in mitigation (see par 0041; discloses to reduce the burn-in risk associated with indices 34, control circuitry 20 can be configured to dynamically adjust the locations of indices 34 during operation of device 10. for example, shift the radial position of indices 34 back and forth. This repeated radial inward and outward movement spreads out the pixel wear due to indices 34 over a wide range of pixels and helps reduce the risk that ghost images of indices 34 will burn in. The size and/or shape or other attributes of indices 34 may also be altered dynamically to reduce burn-in risk); Koh discloses mitigating burn-in risk by rotation angle is less than a predetermined value determined to be less than a rotation amount that is perceptible; (par 0050; discloses burn-in risk for elements that might be fixed in some watch face designs can be reduced by gradually shifting the positions of those elements back and forth over time. Consider, as an example, indices 34. Watch indices are typically displayed in fixed positions (radially and circumferentially) to serve as time reference points for hands 42. However, this reference functionality will not be significantly disturbed if the radial positions of indices 34 are slowly varied (e.g., at a rate that is imperceptible or barely perceptible to the naked eye) while maintaining fixed circumferential positions (e.g., fixed hour locations). As a result, the radial positions and/or other characteristics of indices 34 (e.g., style, diameter, color, etc.) can be varied to avoid situations in which indices 34 linger for more than a predetermined dwell time in a particular location);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by SUDOU as modified by Yamazaki to adjust the displayed image to rotate it by a predetermined angle and predetermined amount such that the rotation of image is imperceptible to the naked eye and preventing a pixel from displaying an image data for prolonged period of time by performing the function of pixel shifting as disclosed by Koh in order to reduce the burn-in affect without distracting the image being displayed.

With respect to claim 11, SUDOU as modified by Yamazaki and Koh further discloses wherein the second image area has an edge provided in one of an elliptical shape and a circular shape (SUDOU; see fig. 4; discloses the image region 110is circular in shape).

With respect to claim 12, SUDOU as modified by Yamazaki and Koh further discloses wherein a position of the edge in the first frame period and a position of the edge in the second frame period are different from each other (SUDOU; see fig. 1, 3; par 0033; discloses the display position of the round shape image 110 is moved in each frame (moved from the left end to the right end)).

With respect to claim 13, SUDOU as modified by Yamazaki and Koh further discloses wherein the position of the edge in the second frame period is located in the first direction from the position of the edge in the first frame period (SUDOU; see fig. 1, 3; par 0033; discloses the display position of the round shape image 110 is moved in each frame (moved from the left end to the right end); see par 0037; discloses while the star shape image 120 is moved in the right direction in FIG. 4, the star shape image 120 may be moved in the left direction.).

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US Pub 2007/0109284) in view of Koh et al (US Pub 2020/0218204) and Lee (US Pub 2017/0221455).

With respect to claim 16, Yamazaki discloses a method for driving a display device, the method comprising: rotating a first image area of the image clockwise at a predetermined angle and a predetermined rotation amount and displaying the rotated first image area; and rotating the first image area counterclockwise and displaying the rotated first image area (see fig. 12; par 0199; discloses as shown in FIG. 12A, an icon itself may rotate. In FIG. 12A, an icon 1101 displayed on a plane surface rotates in a back-to-front direction. An icon 1102 displayed on the plane surface rotates around the axis of the plane surface. hence the angle of rotation corresponds to the axis of the plane that the image is rotated; further it is implicit that a rotation angle and rotation amount would be associated when am image is rotated);
Yamazaki doesn’t expressly disclose enlarging an image to have grayscale values of which number is greater than that of all pixels; Yamazaki further doesn’t expressly disclose rotation angle is less than a predetermined value determined to be less than a rotation amount that is perceptible;
In the same field of endeavor, Koh discloses electronic devices with display burn-in mitigation where Koh discloses enlarging an image to have grayscale values of which number is greater than that of all pixels (see par 0041; discloses the size and/or shape or other attributes of indices 34 may also be altered dynamically to reduce burn-in risk. If desired, the overall watch face artwork that is displayed on display 14 (e.g., hands, indices, and/or other watch face elements) may be scaled in size. During scaling operations, the locations of indices 34 may move inwardly to reduce burn-in risk and the sizes of other watch face elements may optionally be scaled (e.g., the sizes of hands 42 may be scaled). With this approach, the overall size of non-black portions of the watch face image on display 14 are dynamically scaled in size); Koh further discloses mitigating burn-in risk by rotation angle is less than a predetermined value determined to be less than a rotation amount that is perceptible; (par 0050; discloses burn-in risk for elements that might be fixed in some watch face designs can be reduced by gradually shifting the positions of those elements back and forth over time. Consider, as an example, indices 34. Watch indices are typically displayed in fixed positions (radially and circumferentially) to serve as time reference points for hands 42. However, this reference functionality will not be significantly disturbed if the radial positions of indices 34 are slowly varied (e.g., at a rate that is imperceptible or barely perceptible to the naked eye) while maintaining fixed circumferential positions (e.g., fixed hour locations). As a result, the radial positions and/or other characteristics of indices 34 (e.g., style, diameter, color, etc.) can be varied to avoid situations in which indices 34 linger for more than a predetermined dwell time in a particular location);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Yamazaki to adjust the displayed image to rotate it by a predetermined angle and predetermined amount such that the rotation of image is imperceptible to the naked eye and preventing a pixel from displaying an image data for prolonged period of time by performing the function of pixel shifting as disclosed by Koh in order to reduce the burn-in affect without distracting the image being displayed.
Yamazaki as modified by Koh don’t expressly disclose displaying the rotated image in a first frame period and a second frame period;
In the same field of endeavor, Lee discloses moving image during a shift period to reduce the burn-in of the display (Par 0062; discloses the image Im may be moved in the image display region DA according to a movement path (e.g., a predetermined movement path) during a period of time (e.g., a pixel shift period));
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Yamazaki as modified by Koh to perform the rotation during a period of time as disclosed by Lee in order to effectively mitigate the burn-in of the display.


With respect to claim 17, Yamazaki as modified by Koh and Lee further discloses wherein, in the first frame period and the second frame period, a rotation angle of the image is limited to a range where all the pixels display a portion of the rotated image (see fig. 12A and 12B; discloses the rotation of the image 1102 still displays the image 1102).

With respect to claim 18, Yamazaki as modified by Koh and Lee further discloses wherein, in the first frame period and the second frame period, pixels located at corners among all the pixels display a portion of the rotated image (see fig. 12B; discloses the pixels at the corners still displays the rotated image 1102).

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US Pub 2007/0109284) in view of Koh et al (US Pub 2020/0218204), Lee (US Pub 2017/0221455) and SUDOU (US Pub 2014/0049566).

With respect to claim 19, Yamazaki as modified by Koh and Lee don’t expressly  discloses further comprising shifting a second image area surrounded by the first image area in a first direction, in the first frame period or the second frame period, wherein the first direction is a direction different from a clockwise direction and a counterclockwise direction;
In the same field of endeavor, SUDOU discloses first image surrounding the second image where second image is shifted in a direction different form the shifting the first image (see par 0034; discloses the image processing apparatus 10 changes the star shape image 120. To be specific, as illustrated in FIGS. 2 and 4, the image processing apparatus 10 moves the display position of the star shape image 120 in the input image F1(n) (performs, so called, "orbit processing") to generate a still interpolation image F1a(n). Here, the moving direction is the same direction as or an opposite direction to the moving image portion that configures a peripheral region of the round shape image 110, here, a motion vector of the round shape image 110.);
It would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Yamazaki as modified by Koh and Lee to move the displayed still image in the same direction or opposite direction of the moving displayed object as disclosed by SUDOU in order reduce the burn-in of display while minimizing the annoyance the user feels.


With respect to claim 20, Yamazaki as modified by Koh, Lee and SUDOU further wherein, in the first frame period and the second frame period, a rotation angle of the first image area becomes greater as farther from a boundary of the first image area and the second image area (Yamazaki; see fig. 12A-12B; see par 0199; discloses An icon 1102 displayed on the plane surface rotates around the axis of the plane surface. Therefore, the icon 1101 at a certain moment has a narrow width and the icon 1102 at another moment is inclined as shown in FIG. 12B).

Response to Arguments
Applicant's arguments filed with respect to claim 1, 10, 16 have been fully considered but they are not persuasive and do not put the application in condition for allowance.
With respect to claim 1, 10 and 16 applicant’s representative argued that the cited references fails to teach the claimed invention; More specifically, applicant’s representative argued that the cited reference fails to teach a rotation angle of the first image area is less than a predetermined value to be less than a rotation amount that is perceptible;
Yamazaki discloses the displayed image may be rotated to mitigate the burn-in effect of the display panel (see fig. 12A, 12B; par 0199; discloses s shown in FIG. 12A, an icon itself may rotate. In FIG. 12A, an icon 1101 displayed on a plane surface rotates in a back-to-front direction. An icon 1102 displayed on the plane surface rotates around the axis of the plane surface); it is implicit that the image is rotated at the predetermined angle and a predetermined speed.
Yamazaki doesn’t expressly disclose the rotation of the image is not perceptible to the user;
However Koh discloses method for mitigating burn-in effect by performing pixel shifting (i.e. displayed image is shifted between the pixels such that displayed image is not static for a long period of time); Koh discloses pixel shifting may be performed by shifting the displayed image, enlarging the displayed image, etc.; Koh further discloses  rotating element doesn’t lead to burn-in effect (see par 0041); Koh further discloses the burn-in effect may be reduced by changing the position of the displayed image such that the modification of the displayed image is imperceptible to the naked eye (see par 0051); 
Therefore it would have been obvious to one having ordinary skill in the art to modified the invention disclosed by SUDOU and Yamazaki to rotate the displayed image to reduce the burn-in effect; further the rotation may be such that it is imperceptible to naked eye; preventing user from noticing any changes on the displayed image. Therefore claimed invention is obvious in view of cited reference and the rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        05/19/2022